          Case 1:18-cr-00010-EGS Document 4 Filed 10/21/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                          :          Criminal No. 18-CR-10
                                                  :
            v.                                    :
                                                  :
DONNELL DYSON                                     :
                                                  :


                      MOTION TO DISMISS WITHOUT PREJUDICE

       The United States respectfully moves the Court to dismiss the above-referenced case to

include complaint, arrest warrant and/or indictment. After further review, the United States, in the

exercise of its discretion, has determined that this matter should be dismissed without prejudice.

       WHEREFORE, the United States respectfully requests that this matter be dismissed

without prejudice.

                                              Respectfully submitted,
                                              JESSIE K. LIU
                                              UNITED STATES ATTORNEY

                                              /s/ Sara G. Vanore

                                              Sara G. Vanore
                                              Assistant United States Attorney
                                              (202) 252-7102


                                  CERTIFICATE OF SERVICE

        I hereby certify that I caused a copy of this Motion to be served via ECF upon counsel of
record, this 21st day of October, 2019.

                                              /s/ Sara G. Vanore


                                              Sara G. Vanore
                                              Assistant United States Attorney
